PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/840,283
Filing Date: 13 Dec 2017
Appellant(s): Medintz et al.



__________________
Roy Roberts
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/25/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Bioconjugate Chemistry, 2014; cited on IDS filed on 04/09/2018).
Claims 10-11 are drawn to a method of conducting a cascade reaction, comprising: providing a cascade cluster comprising a plurality of nanoparticles associated together as a cluster, wherein each nanoparticle is bound to a plurality of enzymes configured as an enzymatic cascade wherein the product of a first enzyme is the substrate of a second enzyme and so forth, wherein the enzymatic cascade comprises at least two different enzymes, and wherein the nanoparticles in the cluster are closely associated with one another such that, on average, each nanoparticle is separated from the nearest neighboring nanoparticle by a distance of no more than about one nanoparticle diameter; contacting the cascade cluster with a substrate of the first enzyme; and allowing a reaction to proceed to that each of the plurality of enzymes acts in succession to produce an end product, wherein the reaction is performed while minimizing stirring or mixing and; wherein at least one of the enzymes comprises multiple polyhistidine tags acting to cross-link the nanoparticles into the cluster.
	With respect to claim 10, Kang et al. teach multienzyme complexes comprising CdSe-ZnS core/shell quantum dots which are assembled with menaquinone biosynthetic enzymes 
	With respect to claim 11, Kang et al. teach the method wherein the nanoparticle is a quantum dot and the enzymes are bound to the quantum dot via hexahistadine tags [see p. 1388, column 1, bottom].
	Although Kang et al. does not explicitly teach that the nearest neighboring nanoparticle by a distance is no more than about one nanoparticle diameter, Kang et al. does acknowledge that shorter enzyme-enzyme distance was discovered to facilitate intermediate transfer.  MPEP 2144.05.II.A states that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, it would be obvious for one of ordinary skill in the art with the teachings of Kang et al. in hand to optimize the distances between nanoparticles in order to maximize the enzyme cascade efficiency. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Bioconjugate Chemistry, 2014; cited on IDS filed on 04/09/2018) as applied to claims 10-11 above, and further in view of Makriyannis et al. (Process Biochemistry, 1993; cited on PTO-892 mailed on 06/24/2019).
	The relevant teachings of Kang et al. as applied to claims 10-11 are set forth above. 
	With respect to claim 12, Kang et al. teach that the protein-nanoparticle conjugation techniques provide a convenient system to investigate the clustering effect of enzymes, which nature often harnesses to achieve regulation through enzyme complexation, compartmentalization, and membrane-embedment [see p. 1392, column 2].
	However, Kang et al. does not teach the method of claim 12, wherein said plurality of enzymes comprises pyruvate kinase (PykA) and lactate dehydrogenase (LDH).
	Makriyannis et al. teach that lactate dehydrogenase and pyruvate kinase are enzymes used as routine diagnostic reagents and teach an improved and effective purification protocol which incorporates three column steps and produces both LDH and PK in good yields and of purity comparable to commercial high purity grades for analytical use [see Abstract; p. 179, column 1; p. 180, column 1; Figure 1].
	Before the effective filing date the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kang et al. and Makriyannis et al. to apply the teachings of Kang et al. to the LDH and PK purified by Makriyannis because Kang et al. teach methods for multienzyme cascade clusters on quantum dots and teach the system is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Bioconjugate Chemistry, 2014; cited on IDS filed on 04/09/2018) as applied to claims 10-11 above, and further in view of Beeckmans et al. (Journal of Cellular Biochemistry, 1990; cited on PTO-892 mailed 06/24/2019) and Misset et al. (European Journal of Biochemistry, 1986; cited on PTO-892 mailed 06/24/2019).
	The relevant teachings of Kang et al. as applied to claims 10-11 are set forth above.  
	With respect to claim 13, Kang et al. teach that the protein-nanoparticle conjugation techniques provide a convenient system to investigate the clustering effect of enzymes, which nature often harnesses to achieve regulation through enzyme complexation, compartmentalization, and membrane-embedment [see p. 1392, column 2].
	However, Kang et al. does not teach the method of claim 13, wherein said plurality of enzymes comprise glucokinase, phosphoglucose isomerase, phosphofructokinase, fructose-
	Beeckmans et al. teach that affinity electrophoresis can be successfully used to demonstrate specific enzyme-enzyme interactions may be of physiological importance in the regulation of both the glycolytic pathway and the citric acid cycle and supports that glycolytic enzymes aldolase, glyceroaldehydephosphate dehydrogenase and triosephosphate isomerase form a cluster and interact with each other [see Abstract; p. 297; Figure 4].
	Misset et al. teach a method for simultaneous purification of hexokinase, glucosephosphate isomerase, phosphofructokinase, fructose-1,6-bisphosphate aldolase, triosephosphate isomerase, D-glyceraldehyde-phosphate dehydrogenase, phosphoglycerate kinase, glycerol-3-phosphate dehydrogenase and glycerol kinase from Trypanosoma brucei [see Abstract; p. 442, column 1; p. 447].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Kang et al., Beeckmans et al., and Misset et al. according to the teachings of Kang et al., Beeckmans et al., and Misset et al. to apply the teachings of Kang et al. to glycolytic enzymes because Kang et al. teach methods for multienzyme cascade clusters on quantum dots and teach the system is convenient to investigate clustering of enzymes.  Beeckmans et al. teach that glycolytic enzymes aldolase, glyceroaldehydephosphate dehydrogenase and triosephosphate isomerase form a cluster and interact with each other, and Misset et al. teach simultaneous purification of the glycolytic enzymes hexokinase, glucosephosphate isomerase, phosphofructokinase, fructose-1,6-bisphosphate aldolase, triosephosphate isomerase, D-glyceraldehyde-phosphate prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
(2) Response to Argument
	Appellants remarks and declaration filed on 01/25/2021 have been fully considered by the examiner.  Beginning on p. 2 of the Appeal Brief filed on 01/25/2021, hereinafter “Brief”, appellants in summary contend that Kang fails to disclose the claimed clusters of nanoparticles, but instead is directed at monodisperse nanoparticles and the clustering of enzymes on individual nanoparticles is not the same as the claimed clusters of nanoparticles.
	This argument is found to be not persuasive because the term “monodisperse” carries meaning in the art of a particle or polymer of the same size in a dispersed phase.  In the instant case, the quantum dots of Kang are of uniform or the same size dispersed in solution.  The particles dispersed in the solution can broadly and reasonably interpreted as a cluster absent a clear definition in the specification.  Furthermore, as stated above, Kang et al. does In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, it would be obvious for one of ordinary skill in the art with the teachings of Kang et al. in hand to optimize the distances between nanoparticles in order to maximize the enzyme cascade efficiency.  
	Beginning on p. 3 of the “Brief”, appellants contend that the references fail to disclose the claim feature that at least one of the enzymes comprise multiple polyhistidine tags acting to cross-link the nanoparticles.
	This argument is found to be not persuasive because as stated in the rejection above, Kang teach assembly of MenF, MenD, and MenH carriying hexahistidine tags [see p. 1388], which is interpreted as a polyhistidine tag.  Given that the term “tags” is written in plural format, it is reasonable to interpret the phrase “hexahistidine tags” as “multiple polyhistidine tags”.
	Beginning on p. 3 of the “Brief”, appellants contend that the interparticle distance as a result effective variable was not recognized in the prior art to date, and declare that the substrate channeling effect observed from the claimed cascade clusters requires conditions beyond simple proximity.
not persuasive because, as stated above, Kang et al. does acknowledge that shorter enzyme-enzyme distance was discovered to facilitate intermediate transfer.  MPEP 2144.05.II.A states that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, it would be obvious for one of ordinary skill in the art with the teachings of Kang et al. in hand to optimize the distances between nanoparticles in order to maximize the enzyme cascade efficiency.  Furthermore, the claims do not recite any other parameter or condition outside of the simple proximity limitation of “a distance of no more than about one nanoparticle diameter”.  To this end, if appellants’ arguments are directed toward an alleged unexpected result, it is noted that the argument of unexpected results must be commensurate in scope with the claimed invention.  MPEP 716.02(d) states “whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)”.  In the instant case, appellants’ alleged unexpected result occurs with very specific enzymes, glucokinase, phosphoglucase isomerase, phosphofructokinase, fructose bisphosphate aldolase, triosephosphate isomerase, glyceraldehyde-3-phosphate dehydrogenase, and 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        
Conferees:
/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656        

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652                                                                                                                                                                                                                                                                                                                                                                                                        

                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.